Name: Commission Implementing Regulation (EU) 2015/1597 of 23 September 2015 derogating from Implementing Regulation (EU) No 615/2014 as regards the final date for the payment of the initial instalment of the advance to be paid to the beneficiary organisations in Greece in respect of work programmes in the olive oil and table olives sector for the year 2015
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  Europe;  processed agricultural produce;  EU finance;  agricultural policy;  plant product
 Date Published: nan

 24.9.2015 EN Official Journal of the European Union L 248/41 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1597 of 23 September 2015 derogating from Implementing Regulation (EU) No 615/2014 as regards the final date for the payment of the initial instalment of the advance to be paid to the beneficiary organisations in Greece in respect of work programmes in the olive oil and table olives sector for the year 2015 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/ 72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (b) of Article 31 thereof, Whereas: (1) In accordance with Article 7(1) of Commission Delegated Regulation (EU) No 611/2014 (2), the first 3-year work programme period for support to the olive-oil and table-olives sector referred to in Article 29(1) of Regulation (EU) No 1308/2013 started on 1 April 2015. (2) Pursuant to Article 3(2) of Commission Implementing Regulation (EU) No 615/2014 (3), Member States are to pay an initial instalment of the advance to be paid to the beneficiary organisations in respect of the first year of implementation of the approved work programmes by 31 May 2015. As stated in Article 4(1) of that Regulation, such advances are subject to the lodging of a security by the beneficiary organisation. (3) In Greece, the prevailing economic and banking conditions have put to a standstill certain approved work programmes, as their beneficiary organisations were not able to lodge the required security timely. Therefore, Greece could not pay them the initial instalment by 31 May 2015. (4) In view of this situation and in order to allow for the implementation of all the approved work programmes, it is necessary to provide for a derogation from Article 3(2) of Implementing Regulation (EU) No 615/2014 to enable Greece to pay the relevant initial instalment by 15 October 2015. (5) In the interest of an expedient implementation, this Regulation should apply from the day following that of its publication. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For Greece and in respect of the year 2015, the final date referred to in the first sentence of Article 3(2) of Implementing Regulation (EU) No 615/2014 shall be 15 October 2015. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) No 611/2014 of 11 March 2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the support programmes for the olive-oil and table-olives sector (OJ L 168, 7.6.2014, p. 55). (3) Commission Implementing Regulation (EU) No 615/2014 of 6 June 2014 laying down detailed rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council and Regulation (EU) No 1308/2013 of the European Parliament and of the Council in respect of work programmes to support the olive oil and table olives sectors (OJ L 168, 7.6.2014, p. 95).